Citation Nr: 0301651	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).


REMAND

The veteran ultimately seeks entitlement to service 
connection for a bilateral knee disability.  In the September 
2000 rating decision which forms the basis of this appeal, 
the RO determined that new and material evidence had not been 
submitted since a final VA determination dated February 9, 
1972 which denied the veteran's original claim of entitlement 
to service connection for disabilities of both knee.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 
20.1103. 

According to an April 2002 statement on behalf of the veteran 
which was signed by his accredited representative, he 
contends that there was clear and unmistakable error (CUE) in 
the February 1972 unappealed rating decision of the VA RO in 
Chicago, Illinois which denied entitlement to service 
connection for bilateral knee disability.  The Board believes 
that the veteran has filed a claim of CUE which must be acted 
upon by the RO.

After having carefully considered the matter, the Board has 
further concluded that that the issue of whether there is CUE 
in a February 1972 denial of service connection for bilateral 
knee disability is inextricably intertwined with the issue 
now on appeal, whether new and material evidence has been 
submitted since the unappealed February 1972 rating decision.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It is 
clear that the pending CUE claim and the new and material 
evidence claim are related.  See 38 C.F.R. §§ 3.104, 3.105.  
In particular, a favorable decision on the CUE claim would 
render the new and material claim moot.

The Board has concluded that this case must be remanded for 
further adjudication by the RO.  Consequently, the case is 
REMANDED to the RO for the following actions:

1.  The RO should adjudicate the issue of 
whether clear and unmistakable error was 
shown in the February 1972 rating action 
with respect to each knee.  

2.  If that decision is adverse to the 
veteran, he and his representative should 
be notified of the need to file a Notice 
of Disagreement if the veteran takes 
issue with the RO's decision.  If a 
Notice of Disagreement is filed, the 
veteran and his representative should be 
mailed a Supplemental Statement of the 
Case, which should include a summary of 
all the pertinent evidence in the case, 
citation to pertinent law and 
regulations, a discussion of how the law 
and regulations affected the decision, 
and the reasons for the decision.  The 
veteran and his representative should be 
informed of the need to file a 
Substantive Appeal as to that decision, 
if the veteran wishes the Board to 
consider the matter.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  

Because the issue of whether CUE was shown in a February 1972 
rating action is "inextricably intertwined" with the 
certified issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for bilateral knee disability, the new and 
material issue must accordingly be deferred pending action by 
the RO on the CUE issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finally notes that its review of this veteran's VA 
claims folder disclosed the presence of medical records 
pertaining to another veteran.  Those records have been 
identified for the convenience of the RO.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




